Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-13-2002

Williams v. Secretary Defense
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4016




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Williams v. Secretary Defense" (2002). 2002 Decisions. Paper 497.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/497


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                           No. 01-4016
                           ___________

                       BARBARA WILLIAMS,
                                                                                Appellant
                               v.

       DONALD RUMSFELD, Secretary, Department of Defense

                           ___________

         On Appeal from the United States District Court
             for the Middle District of Pennsylvania
                 (D.C. Civ. No. 1: CV-00-1283)
         District Judge: The Honorable Sylvia H. Rambo
                           ___________

      Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                    Tuesday, July 16th, 2002

        Before: SCIRICA, ALITO and FUENTES, Circuit Judges

                 (Opinion Filed: August 13, 2002)


                    ________________________

                      OPINION OF THE COURT
                    ________________________

FUENTES, Circuit Judge:
     Plaintiff Barbara Williams appeals the district court’s grant of the Defendant’s
summary judgment motion. Williams, an African-American female, had alleged that she
was separated from federal service based on her race, in violation of Title VII. She also
claimed that she was terminated in retaliation for pursuing administrative EEO remedies,
a protected activity under Title VII. Because we agree with the district court that
Williams’ claim raised no genuine issues of material fact, we affirm.
                               I.

     Barbara Williams brought the instant lawsuit after having been separated from
federal service in September 1999. Williams had been employed by the Defense
Logistics Agency (DLA), a component of the United States Department of Defense,
since 1985. At all times relevant to this case, Williams held the position of
Administrative Assistant, GS-05.
      In 1997, the DLA was re-organized and two of its distribution regions were
consolidated as part of a "Most Efficient Organization" plan ("MEO"). As a result, fifty-
seven positions within the newly created Defense Distribution Center ("DDC")
(including all GS-05’s in Williams’ office) were slated to be eliminated. However,
because of the two-year differential between the proposal of the MEO and the
implementation of the force reduction, many of the DLA employees in positions that the
MEO had identified as ’excess’ were able to take advantage of either Voluntary Early
Retirement (VERA) and/or Voluntary Separation Incentive Payment (VISP) initiatives.
In addition, others applied and were selected for promotion or reassignment to positions
that became vacant prior to September 1999 (the MEO’s implementation date). Together,
these groups constituted the majority of the employees whose positions were slated to be
eliminated by the MEO.
      Nevertheless, by July of 1999, the voluntary staffing reductions of the MEO had
not been fully realized, and a mandatory Reduction-in-Force (RIF) was initiated.
Although sixteen employees in the DDC headquarters were still employed in positions
targeted by the RIF in July, the only employees who were ultimately involuntarily
separated in September were Williams and one Hispanic female.
                               II.
      We exercise plenary review over an order granting summary judgment, applying
the same standard that the lower court should have applied. Armbruster v. Unisys Corp.,
32 F.3d 768, 777 (3d Cir. 1994). Therefore, we must grant summary judgment "if the
pleadings, depositions, answers to interrogatories, and admissions on file, together with
the affidavits, if any, show that there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of law." Fed. R. Civ. P. 56. In
making this determination, "a court must view the facts in the light most favorable to the
nonmoving party and draw all inferences in that party’s favor." Armbruster, 32 F.3d at
777. Our jurisdiction to review summary judgment orders is based upon 28 U.S.C.
1291.
                              III.
      Williams first claims that the district court erred in granting summary judgment
because there existed sufficient evidence to create a genuine issue of material fact,
namely whether three non-protected employees were treated more favorably through the
RIF. The Supreme Court has set forth a three-step, burden-shifting framework for the
presentation of evidence in discriminatory treatment cases litigated under Title VII of the
Civil Rights Act of 1964. See McDonnel-Douglas v. Green, 411 U.S. 792 (1973). In the
first step, the plaintiff must make out a prima facie case of race discrimination. See In re:
Carnegie Center Assoc., 129 F.3d 290, 294 (3d Cir. 1997). The district court below
found, and the defendant stipulates on appeal, that Williams has met her threshold
burden. See Id. at 294-95 (determining that, "in a Title VII case...involving a reduction in
force...to make out a prima facie case the plaintiff must show that (1) she belonged to a
protected class, (2) she was qualified for the position from which she was terminated, (3)
she was terminated and (4) persons outside of the protected class were retained.").
Furthermore, we agree with the District Court that the defense has clearly met its
intermediate burden of articulating a facially legitimate non-discriminatory reason for
Williams’ termination, namely that it had conducted the RIF in accordance with the
procedure prescribed by the OPM. See App. Br. at 16; Fuentes v. Perskie, 32 F3d 759,
763 (3d Cir. 1994) (instructing that, in order to satisfy its burden of production,
defendant need only "introduc[e] evidence which, taken as true, would permit the
conclusion that there was a nondiscriminatory reason for the unfavorable employment
decision.").
      Once the defendant has proffered a legitimate, non-discriminatory reason for its
actions, the burden then shifts back to the plaintiff. Fuentes, 32 F3d at 763. In Fuentes,
we instructed that;
           [T]o defeat summary judgment when the defendant answers
      the plaintiff’s prima facie case with legitimate, non-discriminatory
      reasons for its action, the plaintiff must point to some evidence,
      direct or circumstantial, from which a fact finder could reasonably
      either (1) disbelieve the employer’s articulated legitimate reasons;
      or (2) believe that an invidious discriminatory reason was more
      likely than not a motivating or determinative cause of the
      employer’s action. In other words...a plaintiff who has made out a
      prima facie case may defeat a motion for summary judgment by
      either (i) discrediting the proffered reasons, either circumstantially
      or directly, or (ii) adducing evidence, whether circumstantial or
      direct, that discrimination was more likely than not a motivating or
      determinative cause of the adverse employment action. Id.

     This third and final stage of the McDonnel-Douglas test is the only one at issue
here. On appeal, Williams claims that the district court erred in granting the defendant’s
summary judgment motion because "conflicting and misleading evidence of [Williams’]
seniority status" created a genuine issue of material fact. App. Br. at 19. She identifies
three different documents that appear to indicate three different tenure ranking dates for
her. She alleges that, if the DDC had relied on the highest of her three tenure rankings
(and the one which Williams alleges is correct), she would have been listed ahead of
three "excess" employees who were retained, even though none of them were members
of a protected class. App. Br. at 19-20.
     Nevertheless, Williams offers no evidence that any of the three non-protected
employees were hired based on their seniority. As Fuentes makes clear, at this stage of
the proceedings, the burden of proof is on Williams. Fuentes, 32 F3d at 763. Specifically,
she must offer some material evidence that casts doubt on the DDC’s proffered, facially
non-discriminatory explanation of its reasons for separating her from Federal service.
However, Williams’ evidence that she may have had a higher seniority status than the
three retained employees is not material if it was a non-factor in the hiring process. See
Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992) ( "[a] disputed fact
is ’material’ if it would affect the outcome of the suit as determined by the substantive
law"). Therefore, Williams’ attempt to discredit the DDC’s facially legitimate claim for
separating her from federal service based on her proffered conflicting and misleading
evidence of her seniority status must fail as a matter of law. Id. (instructing that a party
attempting to avoid a motion for summary judgment must offer "sufficient evidence for
jury to return a verdict in favor of the nonmoving party; if the evidence is merely
colorable or not significantly probative, summary judgment should be granted").
     Williams also claims that "a position for which [Williams had] interviewed and
was qualified, was available exclusively to her as of September 30, 1999," and the fact
that she was not offered the position is evidence that Defendant’s proffered legitimate
non-discriminatory purpose was actually a pretext for racial discrimination. The District
Court rejected Williams’ claim, indicating that the position that Williams claims was
available "exclusively" to her on September 30, actually did not become open until
October 12, 1999. Since Williams had already been separated by that time, the Court
reasoned that the Defendant’s refusal to offer the position to Williams is not evidence
that Defendant’s non-discriminatory reason for separating Williams was a pretext for
racial discrimination. App. at 10.
     On appeal, Williams claims that since the availability date given for the job
opening, October 12th, is not "a sworn and verified date" the District Court resolved a
material fact issue against a non-moving party, and therefore its decision to grant
summary judgment should be reversed. See Armbruster, 32 F.3d at 777 (instructing that,
in reviewing a motion for summary judgment, a court must view the facts in the light
most favorable to the nonmoving party and draw all inferences in that party’s favor).
Nevertheless, there is evidence in the record that a previously selected employee did not
refuse the position until October 12th, 1999, See App. at 131 (DDC’s Referral and
Selection Register), and Williams offers no evidence to the contrary. While this Court
must, on Defendant’s motion for summary judgment, view the facts in a light most
favorable to Williams’ claim, we are not obligated to accept Williams naked assertions
contrary to evidence that exists in the record. Williams further claims that there was a
"legitimate opportunity to avoid the impact of the RIF as it relates to [Williams]," citing a
recommendation made by the chief union steward to the DDC that Williams "could be
placed in the Dispatcher position" once the previously selected employee had declined.
App. at 132. Nevertheless, this information is clearly not "significantly probative" as to
the Defendant’s alleged pretext for Williams’ separation, since Williams had already
been separated once the previously selected employee had declined the position in
question. Therefore, Williams has failed to meet her burden of proof to show that
Defendant’s proffered legitimate reason was actually a pretext for racial discrimination,
and we find that no genuine issue of material fact exists with regard to this claim.
     Williams also offers evidence that three non-protected DDC employees each held
two jobs simultaneously with the Department of Defense during the period in question,
and that this evidence is "alone dispositive" of her racial discrimination claim. In
addition, she also alleges that she has presented sufficient evidence of a discriminatory
workplace atmosphere and that her separation was retaliation for earlier EEOC claim.
With regard to each of these issues, we find the reasoning of the district court to have
been thorough and persuasive. We therefore affirm substantially for the reasons stated in
that opinion.
_____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.


                                                    /s/ Julio M. Fuentes
                                     Circuit Judg